VAN VALKENBURGH, District Judge
(concurring). Both the Supreme Court and this court have distinctly announced the conditions .under which a new combination, all the constituents of which were well known and in common use before the combination was made may be patentable. Parks v. Booth, 102 U. S. 96-102, 26 L. Ed. 54; Loom Co. v. Higgins, 105 U. S. 580, 26 L. Ed. 1177; Potts v. Creager, 155 U. S. 597, 606, 608, 15 Sup. Ct. 194, 39 L. Ed. 275; National Hollow Brake-Beam Co. v. Interchangeable Brake-Beam Co. (C. C. A.) 106 Fed. 693, 45 C. C. A. 544; J. L. Owens Co. v. Twin City Separator Co. (C. C. A.) 168 Fed. 259, 93 C. C. A. 561; Naylor v. Alsop Process Co. (C. C. A.) 168 Fed. 911-917, 94 C. C. A. 315; also Hailes v. Van Wormer, 20 Wall. 353, 22 L. Ed. 241. In the latter case it was said:
“Merely bringing old devices into juxtaposition, and there allowing each to work out its own effect, without the production of something novel, is not invention.”
Here, as pointed out in the opinion of the court, the constituent elements of the patent in suit were well known, and performed the same functions in the same art, though not all disclosed in a single prior patent, publication or structure. For this reason, and for the additional reason that I believe the trial court was correct in its conclusion that defendant’s building did not infringe complainant’s patent, I concur in the foregoing opinion.